6 B.R. 232 (1980)
In re STAHL, ASANO, SHIGETOMI ASSOCIATES and Jon Riley Stahl; Noriko Asano Stahl, Debtors.
Bankruptcy No. 80-00532.
United States Bankruptcy Court, D. Hawaii.
September 23, 1980.
Lawrence I. Weisman, Honolulu, Hawaii, for debtors.

ORDER
JON J. CHINEN, Bankruptcy Judge:
The Petitioners commenced this proceeding for voluntary bankruptcy under Chapter 11 of the Bankruptcy Code by filing a petition on August 28, 1980.
At the time of the filing, an earlier proceeding by the same parties under Chapter XII of the Act was still pending. The earlier suit, In re Stahl, Asano, Shigetomi Associates, Bk. No. 79-00243 (D.Hawaii, filed June 14, 1979), was dismissed by Order of this Court on June 27, 1980. Appeal was taken from that dismissal on June 30, 1980, and that appeal is still pending. This Court can take judicial notice of a prior related bankruptcy proceeding in this Court. Freshman v. Atkins, 269 U.S. 121, 124, 46 S. Ct. at 41, 42, 70 L. Ed. 193 (1925); 2 Collier on Bankruptcy ¶ 21.03 (14th ed. 1979).
This action cannot be maintained while the earlier action is pending. See 269 U.S. at 123, 46 S. Ct. at 41.
*233 This Court can dismiss this proceeding sua sponte because the issue involves the right of the Bankrupt to maintain this action rather than any question of evidence or asserted grounds for relief. See id.
Therefore, IT IS HEREBY ORDERED, that this Chapter 11 proceeding be and hereby is dismissed.